 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Antonio Lamarcus Masters

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:17-cr-007-JAD-CWH

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Third Request)
14   ANTONIO LAMARCUS MASTERS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18   States Attorney, and Elham Roohani, Assistant United States Attorney, counsel for the United
19   States of America, and Rene L. Valladares, Federal Public Defender, and Raquel Lazo,
20   Assistant Federal Public Defender, counsel for Antonio Lamarcus Masters, that the Sentencing
21   Hearing currently scheduled on October 15, 2018 at 2:00 p.m., be vacated and continued to a
22   date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel is expected to be in trial in United States v. Cameron Thomas,
25   Case no. 2:18-cr-239-RFB-GWF, on the currently scheduled sentencing hearing
26
 1   date. Government counsel is also expected to be in trial on the currently scheduled sentencing
 2   hearing date in United States v. Lonny Ditirro, Case no. 16-cr-216-KJD-VCF.
 3          2.     Government counsel will be out of the jurisdiction for training the week of
 4   October 22, 2018.
 5          3.     Government counsel is expected to be in trial in United States v. David Cohen,
 6   Case no. 17-cr-114-APG-CWH, the week of October 29, 2018.
 7          4.     The defendant is in custody and does not oppose a continuance.
 8          5.     The parties agree to the continuance.
 9          This is the third request for a continuance of the sentencing hearing.
10          DATED this 4th day of October, 2018.
11
12    RENE L. VALLADARES                              DAYLE ELIESON
      Federal Public Defender                         United States Attorney
13
14        /s/ Raquel Lazo                                 /s/ Elham Roohani
      By_____________________________                 By_____________________________
15    RAQUEL LAZO                                     ELHAM ROOHANI
      Assistant Federal Public Defender               Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                     2
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:17-cr-007-JAD-CWH
 4
                    Plaintiff,                                            ORDER
 5
            v.
 6
     ANTONIO LAMARCUS MASTERS,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                     December 17, 2018
     Monday, October 15, 2018 at 2:00 p.m, be vacated and continued to _____________________

12   atthe
     at thehour
            hourofof_______
                     2:00 p.m.
                            ___.m.; or to a time and date convenient to the court.

13                      5th
            DATED this _______ day of October, 2018.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
